Exhibit 10.30

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”), entered into
and effective as of February 11, 2011 (the “Effective Date”), is by and between
BREG, Inc., a California corporation (the “Company”), and Brad Lee, an
individual (the “Executive”).

PRELIMINARY STATEMENTS

A. The Company and the Executive are parties to an Amended and Restated
Employment Agreement, entered into and effective as of November 16, 2009 (the
“Prior Agreement”), but desire to further amend and restate the Prior Agreement
in its entirety to memorialize the terms of their relationship in order to
retain the continued services of the Executive.

B. The Executive desires to render such services, upon the terms and conditions
contained herein.

C. The Company is , as of the date of this Agreement, a subsidiary of Orthofix
International N.V., a corporation organized under the laws of Curacao (the
“Parent”).

D. Capitalized terms used herein and not otherwise defined have the meaning for
them set forth on Exhibit A attached hereto and incorporated herein by
reference.

The parties, intending to be legally bound, hereby agree and the Prior Agreement
is hereby amended and restated as follows:

I. EMPLOYMENT AND DUTIES

1.1 Duties. The Company hereby employs the Executive as an employee, and the
Executive agrees to be employed by the Company, upon the terms and conditions
set forth herein. While serving as an employee of the Company, the Executive
shall serve as President of the Company. The Executive shall have such power and
authority and perform such duties, functions and responsibilities as are
associated with and incident to such positions, and as the Board may from time
to time require of him.

1.2 Services. During the Term (as defined in Section 1.3), and excluding any
periods of vacation, sick leave or disability, the Executive agrees to devote
his full business time, attention and efforts to the business and affairs of the
Company. During the Term, it shall not be a violation of this Section 1.2 for
the Executive to (a) serve on civic or charitable boards or committees (but not
corporate boards), (b) deliver lectures or fulfill speaking engagements or
(c) manage personal investments, so long as such activities do not interfere
with the performance of the Executive’s responsibilities in



--------------------------------------------------------------------------------

accordance with this Agreement. The Executive must request the Board’s prior
written consent to serve on a corporate board, which consent shall be at the
Board’s reasonable discretion and only so long as such service does not
interfere with the performance of his responsibilities hereunder.

1.3 Term of Employment. The term of this Agreement shall commence on the
Effective Date and shall continue until 11:59 p.m. Eastern Time on July 1, 2012
(the “Initial Term”) unless sooner terminated or extended as provided hereunder.
This Agreement shall automatically renew for additional one-year periods on
July 1, 2012 and on each and every July 1 thereafter (each such extension, the
“Renewal Term”) unless either party gives the other party written notice of its
or his election not to extend such employment at least one hundred eighty
(180) days prior to the next July 1 renewal date. Further, if a Change of
Control occurs during the Initial Term or during any Renewal Term, this
Agreement shall automatically be extended for two years only from the Change of
Control Date and thereafter shall terminate on the second anniversary of the
Change of Control Date in accordance with its terms. The Initial Term, together
with any Renewal Term or extension as a result of a Change of Control, are
collectively referred to herein as the “Term.” In the event the Executive
continues to be employed by the Company (or any other member of the Parent
Group) after the Term, unless otherwise agreed by the parties in writing, such
continued employment shall be on an at-will, month-to-month basis upon terms
agreed upon at such time without regard to the terms and conditions of this
Agreement (except as expressly provided herein) and this Agreement shall be
deemed terminated at the end of the Term, regardless of whether such employment
continues at-will, other than Articles VI and VII, which shall survive the
termination or expiration of this Agreement for any reason. For the avoidance of
doubt, non-renewal of the Term shall not trigger any of the payments set forth
in Section 5.1; provided, however, that in the event of non-renewal, Executive
shall be entitled to (i) payment of base salary and accrued unpaid vacation
through his last day of employment and (ii) if, for the calendar year prior to
the Executive’s last day of employment, Executive has satisfied a sufficient
portion of the Goals (as defined herein) to be eligible for a bonus under the
Bonus Plan (as defined herein), and such bonus has not yet been paid as of the
last day of employment, Executive shall be paid a bonus under the Bonus Plan for
such prior calendar year, which bonus shall be paid at the same time as payments
are made to other participants in the Bonus Plan.

II. COMPENSATION

2.1 General. The base salary and Incentive Compensation (as defined in
Section 2.3.) payable to the Executive hereunder, as well as any stock-based
compensation, including stock options, stock appreciation rights and restricted
stock grants, shall be paid pursuant to the Company’s customary payroll
practices or in accordance with the terms of any applicable plans. The Company
shall pay the Executive in cash, in accordance with the normal payroll practices
of the Company, the base salary and Incentive Compensation set forth below. For
the avoidance of doubt, in providing

 

2



--------------------------------------------------------------------------------

any compensation payable in stock, the Company may withhold, deduct or collect
from the compensation otherwise payable or issuable to the Executive a portion
of such compensation to the extent required to comply with applicable tax laws
to the extent such withholding is not made or otherwise provided for pursuant to
the agreement governing such stock-based compensation.

2.2 Base Salary. The Executive shall be paid a base salary of no less than
$24,875 per month ($298,500 on an annualized basis) while he is employed by the
Company during the Term; provided, however, that nothing shall prohibit the
Company from reducing the base salary as part of an overall cost reduction
program that affects all senior executives of the Parent Group and does not
disproportionately affect the Executive, so long as such reductions do not
reduce the base salary to a rate that is less than 90% of the minimum base
salary amount set forth above (or, if the minimum base salary amount has been
increased during the Term, 90% of such increased amount). The base salary shall
be reviewed annually by the Board (or, so long as the Company is a direct or
indirect subsidiary of the Parent, the Parent Board) for increase (but not
decrease, except as permitted above) as part of its annual compensation review,
and any increased amount shall become the base salary under this Agreement.

2.3 Bonus or other Incentive Compensation.

(a) For so long as the Company is a direct or indirect subsidiary of Parent, the
Executive shall be eligible to receive annual bonus compensation under the
Parent’s Executive Annual Incentive Plan or any successor plan (the “Bonus
Plan”) based on the achievement of Company-specific goals established by the
Parent Board from time to time (the “Goals”). During the Term, the Executive
will have a target bonus opportunity under the Bonus Plan of at least 50% of his
then-applicable Base Salary and an opportunity to earn a maximum annual bonus of
not less than 60% of his then-applicable Base Salary. The amount of any actual
payment will depend upon the achievement (or not) of the Goals established by
the Parent Board. In the event of any termination of this Agreement pursuant to
Section 5.2,, to receive a bonus under the Bonus Plan, the Executive must be
employed on the date of payment of such bonus. Amounts payable under the Bonus
Plan shall be determined by the Parent Board and shall be paid following such
fiscal year and no later than two and one-half months after the end of such
fiscal year. In addition, the Executive shall be eligible to receive such
additional bonus or incentive compensation as the Parent Board may establish
from time to time in its sole discretion. In the event that a Change of Control
occurs that results in the Company not being a direct or indirect subsidiary of
Parent, (i) the Company (not Parent) shall be responsible for the payment of any
Incentive Compensation amounts with respect to completed or pro rata fiscal
years for which Bonus Plan amounts have not yet been paid (collectively, “Unpaid
Periods”) and (ii) the Goals will deemed satisfied at a 100% achievement level
with respect to Unpaid Periods.

 

3



--------------------------------------------------------------------------------

(b) Following any Change of Control that results in the Company not being a
direct or indirect subsidiary of Parent (a “Breg Disposition”), Executive shall
be eligible to receive annual bonus compensation awards from the Company on
economic terms materially consistent with those provided to Executive under the
Bonus Plan immediately prior to such Change of Control.

(c) Any bonus or incentive compensation under this Section 2.3 under the Bonus
Plan or otherwise (except for any retention-based bonus arrangement) is referred
to herein as “Incentive Compensation.” Stock-based compensation, and any
retention-based bonus arrangement, shall not be considered Incentive
Compensation under the terms of this Agreement unless the parties expressly
agree otherwise in writing.

2.4 Stock Compensation. For so long as the Company is a direct or indirect
subsidiary of Parent, the Executive shall be eligible to receive stock-based
compensation, whether stock options, stock appreciation rights, restricted stock
grants or otherwise, under the Parent’s Amended and Restated 2004 Long Term
Incentive Plan or other stock-based compensation plans as Parent may establish
from time to time (collectively, the “Plans”). The Executive shall be considered
for such grants no less often than annually as part of the Parent Board’s annual
compensation review, but any such grants shall be at the sole discretion of the
Board. In addition, upon the consummation of any Breg Disposition that occurs
while Executive remains an employee of the Company, all Parent stock options of
Executive that are unvested at the time of consummation of the Breg Disposition
shall (notwithstanding the terms of any Parent stock option agreement governing
such award) automatically accelerate and become fully vested as of the closing
date of the Breg Disposition and any risk of forfeiture included in Parent
restricted or other stock grants previously made to the Executive shall
immediately lapse. Notwithstanding anything to the contrary in the Plans or any
related grant documents or stock option agreements, in such event of a Breg
Disposition, Executive shall have the right to exercise such vested Parent stock
options at any time within 180 days after the date of consummation of such Breg
Disposition (subject to the earlier expiration of any stock option pursuant to
its original terms). To the extent the vested portion of such stock option is
not exercised within such 180 day period, the stock option shall be cancelled
and revert back to Parent and Executive shall have no further right or interest
therein.

III. EMPLOYEE BENEFITS

3.1 General. Subject only to any post-employment rights under Article V, so long
as the Executive is employed by the Company pursuant to this Agreement, he shall
be eligible for the following benefits to the extent generally available to
senior executives of the Company or by virtue of his position, tenure, salary
and other qualifications. Any

 

4



--------------------------------------------------------------------------------

eligibility shall be subject to and in accordance with the terms and conditions
of the Company’s benefits policies and applicable plans (including as to
deductibles, premium sharing, co-payments or other cost-splitting arrangements).

3.2 Savings and Retirement Plans. The Executive shall be entitled to participate
in, and enjoy the benefits of, all savings, pension, salary continuation and
retirement plans, practices, policies and programs available to senior
executives of the Company.

3.3 Welfare and Other Benefits. The Executive and/or the Executive’s eligible
dependents, as the case may be, shall be entitled to participate in, and enjoy
the benefits of, all welfare benefit plans, practices, policies and programs
provided by the Company (including without limitation, medical, prescription,
drug, dental, disability, salary continuance, group life, dependent life,
accidental death and travel accident insurance plans and programs) and other
benefits (including, without limitation, executive physicals and tax and
financial planning assistance) at a level that is available to other senior
executives of the Company.

3.4 Vacation. The Executive shall be entitled to 4 weeks paid vacation per
12-month period.

3.5 Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable business-related expenses incurred by the Executive in
performing his duties under this Agreement. Reimbursement of the Executive for
such expenses will be made upon presentation to the Company of expense vouchers
that are in sufficient detail to identify the nature of the expense, the amount
of the expense, the date the expense was incurred and to whom payment was made
to incur the expense, all in accordance with the expense reimbursement
practices, policies and procedures of the Company.

3.6 Key Man Insurance. The Company shall be entitled to obtain a “key man” or
similar life or disability insurance policy on the Executive, and neither the
Executive nor any of his family members, heirs or beneficiaries shall be
entitled to the proceeds thereof. Such insurance shall be available to offset
any payments due to the Executive pursuant to Section 5.1 of this Agreement due
to his death or Disability.

IV. TERMINATION OF EMPLOYMENT

4.1 Termination by Mutual Agreement. The Executive’s employment may be
terminated at any time during the Term by mutual written agreement of the
Company and the Executive.

4.2 Death. The Executive’s employment hereunder shall terminate upon his death.

 

5



--------------------------------------------------------------------------------

4.3 Disability. In the event the Executive incurs a Disability for a continuous
period exceeding 90 days or for a total of 180 days during any period of 12
consecutive months, the Company may, at its election, terminate the Executive’s
employment during the Term by delivering a Notice of Termination (as defined in
Section 4.8) to the Executive 30 days in advance of the date of termination.

4.4 Good Reason. The Executive may terminate his employment at any time during
the Term for Good Reason by delivering a Notice of Termination to the Company 30
days in advance of the date of termination; provided, however, that the
Executive agrees not to terminate his employment for Good Reason until the
Executive has given the Company at least 30 days’ in which to cure the
circumstances set forth in the Notice of Termination constituting Good Reason
and if such circumstances are not cured by the 30th day, the Executive’s
employment shall terminate on such date. If the circumstances constituting Good
Reason are remedied within the cure period to the reasonable satisfaction of the
Executive, such event shall no longer constitute Good Reason for purposes of
this Agreement and the Executive shall thereafter have no further right
hereunder to terminate his employment for Good Reason as a result of such event.
Unless the Executive provides written notification of an event described in the
definition of Good Reason within 90 days after the Executive has actual
knowledge of the occurrence of any such event, the Executive shall be deemed to
have consented thereto and such event shall no longer constitute Good Reason for
purposes of this Agreement.

4.5 Termination without Cause. The Company may terminate the Executive’s
employment at any time during the Term without Cause by delivering to the
Executive a Notice of Termination 30 days in advance of the date of termination;
provided that as part of such notice the Company may request that the Executive
immediately tender the resignations contemplated by Section 4.9 and otherwise
cease performing his duties hereunder. The Notice of Termination need not state
any reason for termination and such termination can be for any reason or no
reason. The date of termination shall be the date set forth in the Notice of
Termination.

4.6 Cause. The Company may terminate the Executive’s employment at any time
during the Term for Cause by delivering a Notice of Termination to the
Executive.

4.7 Voluntary Termination. The Executive may voluntarily terminate his
employment at any time during the Term by delivering to the Company a Notice of
Termination 30 days in advance of the date of termination (a “Voluntary
Termination”). For purposes of this Agreement, a Voluntary Termination shall not
include a termination of the Executive’s employment by reason of death or for
Good Reason, but shall include voluntary termination upon retirement in
accordance with the Company’s retirement policies. A Voluntary Termination shall
not be considered a breach or other violation of this Agreement.

 

6



--------------------------------------------------------------------------------

4.8 Notice of Termination. Any termination of employment under this Agreement by
the Company or the Executive requiring a notice of termination shall require
delivery of a written notice by one party to the other party (a “Notice of
Termination”). A Notice of Termination must indicate the specific termination
provision of this Agreement relied upon and the date of termination. The date of
termination specified in the Notice of Termination shall comply with the time
periods required under this Article IV, and may in no event be earlier than the
date such Notice of Termination is delivered to or received by the party getting
the notice. If the Executive fails to include a date of termination in any
Notice of Termination he delivers, the Company may establish such date in its
sole discretion. No Notice of Termination under Section 4.4 shall be effective
until the applicable cure period, if any, shall have expired without the Company
or the Executive, respectively, having corrected the event or events subject to
cure to the reasonable satisfaction of the other party. The terms “termination”
and “termination of employment,” as used herein are intended to mean a
termination of employment which constitutes a “separation from service” under
Section 409A.

4.9 Resignations. Upon ceasing to be an employee of the Company for any reason,
or earlier upon request by the Company pursuant to Section 4.5, the Executive
agrees to immediately tender written resignations to the Company with respect to
all officer and director positions he may hold at that time with the Company and
its Affiliate Companies.

V. PAYMENTS ON TERMINATION

5.1 Death; Disability; Resignation for Good Reason; Termination without Cause.
If at any time during the Term the Executive’s employment with the Company is
terminated due to his death, Disability, resignation for Good Reason or
termination by the Company without Cause, the Executive shall be entitled to the
payment and benefits set forth below only:

(a) Any unpaid base salary and accrued unpaid vacation then owing through the
date of termination, which amounts shall be paid to the Executive within 30 days
of the date of termination.

(b) If, for the calendar year prior to the Executive’s termination, Executive
has satisfied a sufficient portion of the Goals to be eligible for a bonus under
the Bonus Plan, and such bonus has not yet been paid as of the date of
Executive’s termination, Executive shall be paid a bonus under the Bonus Plan
for such prior calendar year, which bonus shall be paid at the same time as
payments are made to other participants in the Bonus Plan.

(c) A pro rata amount of any Bonus Plan Incentive Compensation for the fiscal
year of his termination of employment (based on the number of business days he
was actually employed by the Company during the fiscal year in which

 

7



--------------------------------------------------------------------------------

the termination of employment occurs) based on the achievement of the Goals for
the calendar year of his termination of employment. Nothing in the foregoing
sentence is intended to give the Executive greater rights to such Incentive
Compensation than a pro rata portion of what he would ordinarily be entitled to
under the Bonus Plan Incentive Compensation that would have been applicable to
him had his employment not been terminated, it being understood that Executive’s
termination of employment shall not be used to disqualify Executive from or make
him ineligible for a pro rata portion of the Bonus Plan Incentive Compensation
to which he would otherwise have been entitled. The pro rata portion of Bonus
Plan Incentive Compensation shall, subject to Section 7.16, be paid at the time
such Incentive Compensation is paid to other participants in the Bonus Plan.

(d) A one-time lump sum severance payment in an amount equal to 100% of the
Executive’s Base Amount plus, for a termination by the Executive for Good Reason
or a termination by the Company without Cause only, $12,500 to be used by the
Executive for outplacement services. The lump sum severance payment shall be
paid on the 60th day following the Executive’s termination of employment,
provided that prior to such time the Executive has signed the release described
in Section 5.4 and the applicable revocation period for such release has
expired, subject, in the case of termination other than as a result of the
Executive’s death, to Section 7.16.

(e) If the Company is a direct or indirect subsidiary of Parent at the time of
such termination, the post-termination exercise period for any Parent options
which are vested as of Executive’s termination of employment shall be as set
forth in the applicable award agreement, provided, however, that the parties
hereby specifically agree any provisions in such an award agreement purporting
to give the Executive greater post-termination exercise rights because he is a
party to an employment agreement shall not be given effect, and any such award
agreements are hereby amended consistent with the foregoing such that
Executive’s rights under such applicable award agreement shall be as if
Executive’s employment was not pursuant to an employment agreement.

(f) Provided the Executive elects COBRA in a timely manner, for the lesser of 12
months after termination or until the Executive secures coverage from new
employment, Executive shall receive a monthly cash payment equal to the cost of
continuation coverage under the Company’s medical and dental benefit plans in
which the Executive was participating at the time of his termination of
employment at the level at which the Executive was participating at the time of
his termination of coverage (e.g. single or family coverage), less the amount of
the employee contribution for such coverage. Such payments shall be subject to
all applicable taxes and withholding.

 

8



--------------------------------------------------------------------------------

In the event the Executive’s termination is pursuant to Section 4.2, payment
shall be made to the Executive’s heirs, beneficiaries, or personal
representatives, as applicable. Further, any payments by the Company under
Section 5.1(d) above pursuant to a termination under Section 4.2 or 4.3 shall be
reduced by any payments received by the Executive pursuant to any of the
Company’s employee welfare benefit plans providing for payments in the event of
death or Disability.

5.2 Termination for Cause; Voluntary Termination. If at any time during the Term
the Executive’s employment with the Company is terminated by the Company for
Cause or due to a Voluntary Termination, the Executive shall be entitled to only
the following:

(a) any unpaid base salary and accrued unpaid vacation then owing through the
date of termination, which amounts shall be paid to the Executive within 30 days
of the date of termination.

(b) whatever rights, if any, that are available to the Executive upon such a
termination pursuant to the Plans or any award documents related to any
stock-based compensation such as stock options, stock appreciation rights or
restricted stock grants. This Agreement does not grant any greater rights with
respect to such items than provided for in the Plans or the award documents in
the event of any termination for Cause or a Voluntary Termination.

5.3 Termination following Change of Control. The Executive shall have no
specific right to terminate this Agreement or right to any severance payments or
other benefits solely as a result of a Change of Control or Potential Change of
Control. However, if during a Change of Control Period during the Term, (a) the
Executive terminates his employment with the Company for Good Reason, or (b) the
Company terminates the Executive’s employment without Cause, the lump sum
severance payment under Section 5.1(d) shall be increased from 100% of the Base
Amount to 150% of the Base Amount and the period of monthly payment of COBRA
continuation coverage for medical and dental benefits under Section 5.1(f) shall
be increased to 18 months from 12 months. The terms and rights with respect to
such payments shall otherwise be governed by Section 5.1. In addition, if during
a Change of Control Period after the Term that follows a Change of Control that
occurred during the Term, (x) the Executive terminates his employment with the
Company under circumstances that would have constituted Good Reason were this
Agreement still in effect at such time, or (y) the Company terminates the
Executive’s employment under circumstances that would have been without Cause
were this Agreement still in effect at such time, Executive shall be entitled to
a lump sum severance payment of 150% of the Base Amount, payable on the 60th day
following the Executive’s termination of employment, provided that prior to such
time the Executive has signed the release described in Section 5.4 and the
applicable revocation period for such release has expired, subject, in the case
of termination other than as a result of the Executive’s death, to Section 7.16.
No other rights result from

 

9



--------------------------------------------------------------------------------

termination during a Change of Control Period; provided, however, that nothing
in this Section 5.3 is intended to limit or impair the rights of the Executive
under the Plans or any documents evidencing any stock-based compensation awards
in the event of a Change of Control if such Plans or award documents grant
greater rights than are set forth herein.

5.4 Release. The Company’s obligation to pay or provide any benefits to the
Executive following termination (other than in the event of death pursuant to
Section 4.2) is expressly subject to the requirement that (i) the Executive
execute the release in the form attached hereto as Exhibit B (the “Release”)
prior to the 60th day following Executive’s termination of employment, and
(ii) any revocation period for the Release shall have expired prior to the 60th
day following Executive’s termination of employment without Executive having
breached or revoked the Release. In the event that the Executive does not sign
the Release, or signs and later revokes the Release, all of the Company’s
obligations to make payments and provide benefits under this Agreement will
terminate in full, and the Executive understands and agrees that he will not be
entitled to any severance benefits in connection with his termination of
employment.

5.5 Other Benefits. Except as expressly provided otherwise in this Article V,
the provisions of this Agreement shall not affect the Executive’s participation
in, or terminating distributions and vested rights under, any pension,
profit-sharing, insurance or other employee benefit plan of the Company or any
of its Affiliate Companies to which the Executive is entitled pursuant to the
terms of such plans, or expense reimbursements he is otherwise entitled to under
Section 3.5.

5.6 No Mitigation. It will be difficult, and may be impossible, for the
Executive to find reasonably comparable employment following the termination of
the Executive’s employment, and the protective provisions under Article VI
contained herein will further limit the employment opportunities for the
Executive. In addition, the Company’s severance pay policy applicable in general
to its salaried employees does not provide for mitigation, offset or reduction
of any severance payment received thereunder. Accordingly, the parties hereto
expressly agree that the payment of severance compensation in accordance with
the terms of this Agreement will be liquidated damages, and that the Executive
shall not be required to seek other employment, or otherwise, to mitigate any
payment provided for hereunder.

5.7 Limitation; No Other Rights. Any amounts due or payable under this Article V
are in the nature of severance payments or liquidated damages, or both, and the
Executive agrees that such amounts shall fully compensate the Executive, his
dependents, heirs and beneficiaries and the estate of the Executive for any and
all direct damages and consequential damages that they do or may suffer as a
result of the termination of the Executive’s employment, or both, and are not in
the nature of a penalty. Notwithstanding the above, neither the Company nor any
of its Affiliate Companies shall be liable to the Executive under any
circumstances for any consequential, incidental, punitive or similar

 

10



--------------------------------------------------------------------------------

damages. The Executive expressly acknowledges that the payments and other rights
under this Article V shall be the sole monies or other rights to which the
Executive shall be entitled to and such payments and rights will be in lieu of
any other rights or remedies he might have or otherwise be entitled to. In the
event of any termination under this Article V, the Executive hereby expressly
waives any rights to any other amounts, benefits or other rights, including
without limitation whether arising under current or future compensation or
severance or similar plans, agreements or arrangements with the Company or any
of its Affiliate Companies (including as a result of changes in (or of) control
or similar transactions), unless Executive’s entitlement to participate or
receive benefits thereunder has been expressly approved by the Board. Similarly,
neither the Company nor any of its Affiliate Companies shall have any further
liability or obligation to the Executive following the date of termination,
except as expressly provided in this Agreement.

5.8 No Right to Set Off. The Company shall not be entitled to set off against
amounts payable to the Executive hereunder any amounts earned by the Executive
in other employment, or otherwise, after termination of his employment with the
Company, or any amounts which might have been earned by the Executive in other
employment had he sought such other employment.

5.9 Adjustments Due to Excise Tax.

(a) If it is determined that any amount or benefit to be paid or payable to the
Executive under this Agreement or otherwise in conjunction with his employment
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in conjunction with his employment) would give
rise to liability of the Executive for the excise tax imposed by Section 4999 of
the Code, as amended from time to time, or any successor provision (the “Excise
Tax”), then the amount or benefits payable to the Executive (the total value of
such amounts or benefits, the “Payments”) shall be reduced by the Company so
that no portion of the Payments to the Executive is subject to the Excise Tax.
The Company shall reduce or eliminate the Payments by first reducing or
eliminating any cash payments (with the payments to be made furthest in the
future being reduced first), then by reducing or eliminating any accelerated
vesting of options, then by reducing or eliminating any accelerated vesting of
restricted stock, then by reducing or eliminating any other remaining Payments.
Such reduction shall only be made if the net amount of the Payments, as so
reduced (and after deduction of applicable federal, state, and local income and
payroll taxes on such reduced Payments other than the Excise Tax (collectively,
the “Deductions”)) is greater than the excess of (1) the net amount of the
Payments, without reduction (but after making the Deductions) over (2) the
amount of Excise Tax to which the Executive would be subject in respect of such
Payments.

 

11



--------------------------------------------------------------------------------

(b) In the event it is determined that the Excise Tax may be imposed on the
Executive prior to the possibility of any reductions being made pursuant to
Section 5.9(a), the Company and the Executive agree to take such actions as they
may mutually agree in writing to take to avoid any such reductions being made
or, if such reduction is not otherwise required by Section 5.9(a), to reduce the
amount of Excise Tax imposed.

(c) The independent public accounting firm serving as the Company’s auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the “Accountants”) shall make in writing in good
faith all calculations and determinations under this Section 5.9, including the
assumptions to be used in arriving at any calculations. For purposes of making
the calculations and determinations under this Section 5.9, the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999. The Company and Executive
shall furnish to the Accountants and each other such information and documents
as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 5.9. The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.

VI. PROTECTIVE PROVISIONS

6.1 Noncompetition. Without the prior written consent of the Board (which may be
withheld in the Board’s sole discretion), so long as the Executive is an
employee of the Company, the Executive agrees that he shall not anywhere in the
Prohibited Area, for his own account or the benefit of any other, engage or
participate in or assist or otherwise be connected with a Competing Business.
For the avoidance of doubt, the Executive understands that this Section 6.1
prohibits the Executive from acting for himself or as an officer, employee,
manager, operator, principal, owner, partner, shareholder, advisor, consultant
of, or lender to, any individual or other Person that is engaged or participates
in or carries out a Competing Business or is actively planning or preparing to
enter into a Competing Business. The parties agree that such prohibition shall
not apply to the Executive’s passive ownership of not more than 5% of a
publicly-traded company.

6.2 No Solicitation or Interference. So long as the Executive is an employee of
the Company, the Executive shall not, whether for his own account or for the
account or benefit of any other Person, throughout the Prohibited Area:

(a) request, induce or attempt to influence (i) any customer of the Company or
Parent or their respective direct and indirect subsidiaries to limit, curtail,
cancel or terminate any business it transacts with, or products or services

 

12



--------------------------------------------------------------------------------

it receives from or sells to, or (ii) any Person employed by (or otherwise
engaged in providing services for or on behalf of) the Company or Parent or
their respective direct and indirect subsidiaries to limit, curtail, cancel or
terminate any employment, consulting or other service arrangement, with the
Company or Parent or their respective direct and indirect subsidiaries. Such
prohibition shall expressly extend to any hiring or enticing away (or any
attempt to hire or entice away) any employee or consultant of the Company or
Parent or their respective direct and indirect subsidiaries.

(b) solicit from or sell to any customer any products or services that the
Company or Parent or their respective direct and indirect subsidiaries provides
or is capable of providing to such customer and that are the same as or
substantially similar to the products or services that the Company or Parent or
their respective direct and indirect subsidiaries sold or provided while the
Executive was employed with, or providing services to, the Company or Parent or
their respective direct and indirect subsidiaries.

(c) contact or solicit any customer for the purpose of discussing (i) services
or products that are competitive with and the same or closely similar to those
offered by the Company or Parent or their respective direct and indirect
subsidiaries or (ii) any past or present business of the Company or Parent or
their respective direct and indirect subsidiaries.

(d) request, induce or attempt to influence any supplier, distributor or other
Person with which the Company or Parent or their respective direct and indirect
subsidiaries has a business relationship or to limit, curtail, cancel or
terminate any business it transacts with the Company or Parent or their
respective direct and indirect subsidiaries.

(e) otherwise interfere with the relationship of the Company or Parent or their
respective direct and indirect subsidiaries with any Person which is, or within
one-year prior to the Executive’s date of termination was, doing business with,
employed by or otherwise engaged in performing services for, the Company or
Parent or their respective direct and indirect subsidiaries.

The twelve-month post-termination employment period described herein and in
Section 6.1 shall be extended to eighteen months in the event of a termination
described in Section 5.3.

6.3 Confidential Information. During the period of the Executive’s employment
with the Company and at all times thereafter, the Executive shall hold in
secrecy for the Company all Confidential Information that may come to his
knowledge, may have come to his attention or may have come into his possession
or control while employed by the Company (or otherwise performing services for
the Company or any

 

13



--------------------------------------------------------------------------------

then-current Affiliate Company). Notwithstanding the preceding sentence, the
Executive shall not be required to maintain the confidentiality of any
Confidential Information which (a) is or becomes available to the public or
others in the industry generally (other than as a result of disclosure or
inappropriate use, or caused, by the Executive in violation of this Section 6.3)
or (b) the Executive is compelled to disclose under any applicable laws,
regulations or directives of any government agency, tribunal or authority having
jurisdiction in the matter or under subpoena. Except as expressly required in
the performance of his duties to the Company under this Agreement, the Executive
shall not use for his own benefit or disclose (or permit or cause the disclosure
of) to any Person, directly or indirectly, any Confidential Information unless
such use or disclosure has been specifically authorized in writing by the
Company in advance. During the Executive’s employment and as necessary to
perform his duties under Section 1.2, the Company will provide and grant the
Executive access to the Confidential Information. The Executive recognizes that
any Confidential Information is of a highly competitive value, will include
Confidential Information not previously provided the Executive and that the
Confidential Information could be used to the competitive and financial
detriment of the Company or any of its Affiliate Companies if misused or
disclosed by the Executive. The Company promises to provide access to the
Confidential Information only in exchange for the Executive’s promises contained
herein, expressly including the covenants in Sections 6.1, 6.2 and 6.4.

6.4 Inventions.

(a) The Executive shall promptly and fully disclose to the Company any and all
ideas, improvements, discoveries and inventions, whether or not they are
believed to be patentable, that the Executive conceives of, reduces to practice,
creates, derives or makes, either solely or jointly with others, during the
Executive’s employment with the Company, and (i) that relate (at the time of
conception, reduction to practice, creation, derivation or making) to the
business or demonstrably anticipated research or development of the Company or
any of its Affiliate Companies, (ii) which was developed on any amount of
Employer’s time or with the use of any of Employer’s or any of its Affiliate
Companies’ equipment, supplies, facilities, or trade secret information, or
(iii) that result from any work performed by the Executive for the Company or
any of its Affiliate Companies (collectively, “Inventions”).

(b) The Executive acknowledges and agrees that all Inventions shall be the sole
and exclusive property of the Company (or applicable Affiliate Company) and are
hereby assigned to the Company (or applicable Affiliate Company). During the
term of the Executive’s employment with the Company and thereafter, whenever
requested to do so by the Company, the Executive shall take such action as may
be requested to execute and assign any and all applications, assignments and
other instruments that the Company shall deem necessary or appropriate in order
to apply for and obtain Letters Patent of the

 

14



--------------------------------------------------------------------------------

United States and/or of any foreign countries for such Inventions and in order
to assign and convey to the Company (or applicable Affiliate Company) or their
nominees the sole and exclusive right, title and interest in and to such
Inventions.

(c) The Company acknowledges and agrees that the provisions of this Section 6.4
do not apply to an Invention: (i) for which no equipment, supplies, or facility
of the Company or any of its Affiliate Companies or Confidential Information was
used; (ii) that was developed entirely on the Executive’s own time and does not
involve the use of Confidential Information; (iii) that does not relate directly
to the business of the Company or any of its Affiliate Companies or to the
actual or demonstrably anticipated research or development of the Company or any
of its Affiliate Companies; and (iv) that does not result from any work
performed by the Executive for the Company or any of its Affiliate Companies.

(d) This Section 6.4 does not apply to any Invention which qualifies fully as a
non-assignable invention under the provisions of Section 2870 of the California
Labor Code. I acknowledge that a condition for an Invention to qualify fully as
a non-assignable invention under the provisions of Section 2870 of the
California Labor Code is that the invention must be protected under patent laws.
I have reviewed the notification in Exhibit C (Limited Exclusion Notification)
and agree that my signature acknowledges receipt of the notification. However, I
agree to disclose promptly in writing to Employer all Inventions conceived,
reduced to practice, created, derived, developed, or made by me during the term
of my employment and for three (3) months thereafter, whether or not I believe
such Inventions are subject to this Agreement, to permit a determination by
Employer as to whether or not the Inventions should be the property of Employer.
Any such information will be received in confidence by Employer. It is the
intent of the parties that this Section 14 shall comply with California Labor
Code Section 2870, and to the extent that there is any conflict between this
Section 14 and California Labor Code Section 2870, the terms of California Labor
Code Section 2870 shall prevail.

6.5 Return of Documents and Property. Upon termination of the Executive’s
employment for any reason, the Executive (or his heirs or personal
representatives) shall immediately deliver to the Company (a) all documents and
materials containing Confidential Information (including without limitation any
“soft” copies or computerized or electronic versions thereof) or otherwise
containing information relating to the business and affairs of the Company or
its Affiliate Companies (whether or not confidential), and (b) all other
documents, materials and other property belonging to the Company or any of its
Affiliate Companies that are in the possession or under the control of the
Executive.

 

15



--------------------------------------------------------------------------------

6.6 Reasonableness; Remedies. The Executive acknowledges that each of the
restrictions set forth in this Article VI are reasonable and necessary for the
protection of the Company’s business and opportunities (and those of the
Affiliate Companies) and that a breach of any of the covenants contained in this
Article VI would result in material irreparable injury to the Company and the
Affiliate Companies for which there is no adequate remedy at law and that it
will not be possible to measure damages for such injuries precisely.
Accordingly, the Company and each of its Affiliate Companies shall be entitled
to the remedies of injunction and specific performance, or either of such
remedies, as well as all other remedies to which the Company or any of its
Affiliate Companies may be entitled, at law, in equity or otherwise, without the
need for the posting of a bond or by the posting of the minimum bond that may
otherwise be required by law or court order.

6.7 Extension; Survival. The Executive and the Company agree that the time
periods identified in this Article VI will be stayed, and the Company’s
obligation to make any payments or provide any benefits under Article V shall be
suspended, during the period of any breach or violation by the Executive of the
covenants contained herein. The parties further agree that this Article VI shall
survive the termination or expiration of this Agreement for any reason. The
Executive acknowledges that his agreement to each of the provisions of this
Article VI is fundamental to the Company’s willingness to enter into this
Agreement and for it to provide for the severance and other benefits described
in Article V. Further, it is the express intent and desire of the parties for
each provision of this Article VI to be enforced to the fullest extent permitted
by law. If any part of this Article VI, or any provision hereof, is deemed
illegal, void, unenforceable or overly broad (including as to time, scope and
geography), the parties’ express desire is that such provision be reformed to
the fullest extent possible to ensure its enforceability or if such reformation
is deemed impossible then such provision shall be severed from this Agreement,
but the remainder of this Agreement (expressly including the other provisions of
this Article VI) shall remain in full force and effect.

VII. MISCELLANEOUS

7.1 Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed to have been effectively made or given if
personally delivered, or if sent via U.S. mail or recognized overnight delivery
service or sent via confirmed e-mail or facsimile to the other party at its
address set forth below in this Section 7.1, or at such other address as such
party may designate by written notice to the other party hereto. Any effective
notice hereunder shall be deemed given on the date personally delivered, three
business days after mailed via U.S. mail or one business day after it is sent
via overnight delivery service or via confirmed e-mail or facsimile, as the case
may be, to the following address:

 

   If to the Company:

 

16



--------------------------------------------------------------------------------

   Breg Inc.    Attn: General Counsel    2611 Commerce Way    Vista, California
92081    Facsimile: 760-598-8125    With, so long as the Company is a direct or
indirect    subsidiary of Parent, a copy (which shall not    constitute notice)
to:    Orthofix Inc.    Attn: Chief Financial Officer   

3451 Plano Pkwy

Lewisville, TX 75056

   Facsimile: 704-948-2690    E-mail: BrianMcCollum@orthofix.com    With a copy
which shall not constitute notice to:    Hogan Lovells US LLP    555 Thirteenth
Street, N.W.    Washington, D.C. 20004    Facsimile: (202) 637-5910    Email:
joseph.gilligan@hoganlovells.com    If to the Executive:    At the most recent
address on file with the    Company

7.2 Legal Fees.

(a) The Company shall pay all reasonable legal fees and expenses of the
Executive’s counsel in connection with the preparation and negotiation of this
Agreement.

(b) The parties hereto agree that any dispute or controversy arising under or in
connection with this Agreement shall be resolved exclusively and finally by
binding arbitration in Vista, California, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall be
responsible for its own fees, costs and expenses and shall pay to the Executive
an amount equal to all reasonable attorneys’ and related fees, costs and
expenses

 

17



--------------------------------------------------------------------------------

incurred by the Executive in connection with such arbitration if the arbitrator
determines that the Executive prevailed on a material issue of the arbitration.
If there is any dispute between the Company and the Executive as to the payment
of such fees and expenses, the arbitrator shall resolve such dispute, which
resolution shall also be final and binding on the parties, and as to such
dispute only the burden of proof shall be on the Company.

7.3 Severability. If an arbitrator or a court of competent jurisdiction
determines that any term or provision hereof is void, invalid or otherwise
unenforceable, (a) the remaining terms and provisions hereof shall be unimpaired
and (b) such arbitrator or court shall replace such void, invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the void,
invalid or unenforceable term or provision. For the avoidance of doubt, the
parties expressly intend that this provision extend to Article VI of this
Agreement.

7.4 Entire Agreement. This Agreement represents the entire agreement of the
parties with respect to the subject matter hereof and shall supersede any and
all previous contracts, arrangements or understandings between the Company, any
Affiliate Companies, and the Executive relating to the Executive’s employment by
the Company, expressly including the Prior Agreement, which Prior Agreement is
hereby terminated in its entirety upon mutual agreement of the parties thereto
and of no further force and effect. The Executive expressly acknowledges that he
has no further rights, and hereby waives or forfeits any and all rights he may
have or may have had, under the Prior Agreement as a result of its termination
hereby, and neither the Company nor any Affiliate Company shall have any
obligation to make any payments or satisfy any other liability to him
thereunder. Nothing in this Agreement shall modify or alter any Indemnity
Agreement by and between Parent and the Executive (an “Indemnity Agreement”) or
alter or impair any of the Executive’s rights under the Plans or related award
agreements. In the event of any conflict between this Agreement and any other
agreement between the Executive and the Company (or any Affiliate Company), this
Agreement shall control.

7.5 Amendment; Modification. Except for increases in Base Salary, and
adjustments with respect to Incentive Compensation, made as provided in Article
II, this Agreement may be amended at any time only by mutual written agreement
of the Executive and the Company; provided, however, that, notwithstanding any
other provision of this Agreement, the Plans (or any award documents under the
Plans) or an Indemnity Agreement, the Company may reform this Agreement, the
Plans (or any award documents under the Plans), an Indemnity Agreement or any
provision thereof (including, without limitation, an amendment instituting a
six-month waiting period before a distribution) or otherwise as contemplated by
Section 7.16 below.

7.6 Withholding. The Company shall be entitled to withhold, deduct or collect or
cause to be withheld, deducted or collected from payment any amount of

 

18



--------------------------------------------------------------------------------

withholding taxes required by law, statutory deductions or collections with
respect to payments made to the Executive in connection with his employment,
termination (including Article V) or his rights hereunder, including as it
relates to stock-based compensation.

7.7 Representations.

(a) The Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by the Executive do not
and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound, and (ii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of the Executive, enforceable in accordance with its terms.
The Executive hereby acknowledges and represents that he has consulted with
legal counsel regarding his rights and obligations under this Agreement and that
he fully understands the terms and conditions contained herein.

(b) The Company hereby represents and warrants to the Executive that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not conflict with, breach, violate or cause a default under any material
contract, agreement, instrument, order, judgment or decree to which the Company
is a party or by which it is bound and (ii) upon the execution and delivery of
this Agreement by the Executive, this Agreement shall be the valid and binding
obligation of the Company, enforceable in accordance with its terms.

7.8 Governing Law; Jurisdiction. This Agreement shall be construed, interpreted,
and governed in accordance with the laws of the State of California without
regard to any provision of that State’s rules on the conflicts of law that might
make applicable the law of a jurisdiction other than that of the State of
California. Except as otherwise provided in Section 7.2, all actions or
proceedings arising out of this Agreement shall exclusively be heard and
determined in state or federal courts in the State of California having
appropriate jurisdiction. The parties expressly consent to the exclusive
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein or any claim for forum nonconveniens.

7.9 Successors. This Agreement shall be binding upon and inure to the benefit
of, and shall be enforceable by the Executive, the Company, and their respective
heirs, executors, administrators, legal representatives, successors, and
assigns. In the event of a Company Business Combination (as defined in clause
(ii) of Change of Control), the provisions of this Agreement shall be binding
upon and inure to the benefit of the entity resulting from such Company Business
Combination or to which the assets shall be sold or transferred, which entity
from and after the date of such Company

 

19



--------------------------------------------------------------------------------

Business Combination shall be deemed to be the Company for purposes of this
Agreement. In the event of any other assignment of this Agreement by the
Company, the Company shall remain primarily liable for its obligations
hereunder. The Executive expressly acknowledges that Parent and the other
Affiliate Companies (and their successors and assigns) are third party
beneficiaries of this Agreement and may enforce this Agreement on behalf of
themselves or the Company. Both parties agree that there are no third party
beneficiaries to this Agreement other than as expressly set forth in this
Section 7.9.

7.10 Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by the Executive, his beneficiaries, dependents or
legal representatives without the Company’s prior written consent; provided,
however, that nothing in this Section 7.10 shall preclude (a) the Executive from
designating a beneficiary to receive any benefit payable hereunder upon his
death or (b) the executors, administrators or other legal representatives of the
Executive or his estate from assigning any rights hereunder to the Person(s)
entitled thereto.

7.11 No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation in favor of any
third party, or to execution, attachment, levy or similar process or assignment
by operation of law in favor of any third party, and any attempt, voluntary or
involuntary, to effect any such action shall be null, void and of no effect.

7.12 Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor there be any estoppel against the enforcement of any provision of
this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

7.13 Construction. The headings of articles or sections herein are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement. References to days
found herein shall be actual calendar days and not business days unless
expressly provided otherwise.

7.14 Counterparts. This Agreement may be executed by any of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

7.15 Effectiveness. This Agreement shall be effective as of the Effective Date
when signed by the Executive and the Company.

 

20



--------------------------------------------------------------------------------

7.16 Code Section 409A.

(a) It is the intent of the parties that payments and benefits under this
Agreement comply with Section 409A and, accordingly, to interpret, to the
maximum extent permitted, this Agreement to be in compliance therewith. If the
Executive notifies the Company in writing (with specificity as to the reason
therefore) that the Executive believes that any provision of this Agreement (or
of any award of compensation, including equity compensation or benefits) would
cause the Executive to incur any additional tax or interest under Section 409A
and the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the parties shall,
in good faith, reform such provision to try to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A. To the extent that any provision hereof is
modified by the parties to try to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent of the applicable provision
without violating the provisions of Code Section 409A. Notwithstanding the
foregoing, the Company shall not be required to assume any economic burden in
connection therewith.

(b) If the Executive is deemed on the date of “separation from service” to be a
“specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then, with regard to any payment or the provision of any
benefit that is specified as subject to this Section, such payment or benefit
shall, if required to avoid the imposition of additional tax or interest under
Section 409A, be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 7.16 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
If a payment is to be made promptly after a date, it shall be made within sixty
(60) days thereafter.

(c) Any expense reimbursement under this Agreement shall be made promptly upon
Executive’s presentation to the Company of evidence of the fees and expenses
incurred by the Executive and in all events on or before the last day of the
taxable year following the taxable year in which such expense was incurred by
the Executive, and no such reimbursement or the amount of expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year.

 

21



--------------------------------------------------------------------------------

7.17 Survival. As provided in Section 1.3 with respect to expiration of the
Term, Articles VI and VII shall survive the termination or expiration of this
Agreement for any reason.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

BREG, INC.     EXECUTIVE /s/ Alan W. Milinazzo                 /s/ Brad
Lee             Name: Alan W. Milinazzo     Brad Lee, an individual Title: Chief
Executive Officer    

 

23



--------------------------------------------------------------------------------

EXHIBIT A

Definitions

For purposes of this Agreement, the following capitalized terms have the
meanings set forth below:

“Affiliate Companies” shall mean, unless otherwise specified, all past and
present direct and indirect subsidiaries and parents of the Company.

“Base Amount” shall mean an amount equal to the sum of:

(i) the Executive’s annual base salary at the highest annual rate in effect at
any time during the Term; and

(ii) the lower of (i) the Executive’s target bonus under Section 2.3 in effect
during the fiscal year in which termination of employment occurs, or (ii) the
average of the Incentive Compensation (as defined in Section 2.3, except that
for purposes of this paragraph, any Incentive Compensation paid pursuant to any
retention-based bonus arrangement shall be excluded) actually earned by the
Executive (A) with respect to the two consecutive annual Incentive Compensation
periods ending immediately prior to the year in which termination of the
Executive’s employment with the Company occurs or, (B) if greater, with respect
to the two consecutive annual Incentive Compensation periods ending immediately
prior to the Change of Control Date or the Potential Change of Control Date;
provided, however, that if the Executive was not eligible for Incentive
Compensation for such two consecutive Incentive Compensation periods, the amount
included pursuant to this clause (ii) shall be the Incentive Compensation paid
to the Executive for the most recent annual Incentive Compensation Period. In
the event the Incentive Compensation paid to the Executive for any such prior
Incentive Compensation period represented a pro rated full-year amount because
the Executive was not employed by the Company for the entire Incentive
Compensation period, the Incentive Compensation paid to the Executive for such
period for purposes of this clause (ii) shall be an amount equal to such
pro-rated full-year amount.

“Board” shall mean the Board of Directors of the Company or a committee thereof.

“Cause” shall mean termination of the Executive’s employment because of the
Executive’s: (i) involvement in fraud, misappropriation or embezzlement related
to the business or property of the Company or the Parent Group; (ii) conviction
for, or guilty plea to, or plea of nolo contendere to, a felony or crime of
similar gravity in the jurisdiction in which such conviction or guilty plea
occurs; (iii) intentional wrongful disclosure of Confidential Information or
other intentional wrongful violation of Article VI; (iv) willful and continued
failure by the Executive to follow the reasonable instructions of the Board or
the Chief Executive Officer of the Company (or, so long as

 

24



--------------------------------------------------------------------------------

the Company is a direct or indirect subsidiary of Parent, the Parent Board or
the Chief Executive Officer of the Parent); (v) willful commission by the
Executive of acts that are dishonest and demonstrably and materially injurious
to the Company or any then-current Affiliate Company, monetarily or otherwise;
(vi) willful or material violation of, or willful or material noncompliance
with, any securities law, rule or regulation or stock exchange listing rule
adversely affecting the Company or any then-current Affiliate Company including
without limitation (a) if the Executive has undertaken to provide any
certification or related back-up material required for the chief and principal
executive and financial officers of the Company or any then-current Affiliate
Company to provide a certification required under the Sarbanes-Oxley Act of
2002, including the rules and regulations promulgated thereunder (the
“Sarbanes-Oxley Act”), and he willfully or materially fails to take reasonable
and appropriate steps to determine whether or not the certificate or related
back-up material was accurate or otherwise in compliance with the requirements
of the Sarbanes-Oxley Act or (b) the Executive’s willful or material failure to
establish and administer effective systems and controls applicable to his area
of responsibility necessary for the Company or any then-current Affiliate
Company to timely and accurately file reports pursuant to Section 13 or 15(d) of
the Exchange Act. No act or omission shall be deemed willful or material for
purposes of this definition if taken or omitted to be taken by Executive in a
good faith belief that such act or omission to act was in the best interests of
the Company and its then-current Affiliate Companies or if done at the express
direction of the Board (or, so long as the Company is a direct or indirect
subsidiary of Parent, the Parent Board).

“Change of Control” shall occur upon any of the following events:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), in any
individual transaction or series of related transactions, of 50% or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); excluding,
however, the following: (1) any acquisition directly from the Company, other
than an acquisition by virtue of the exercise of a conversion privilege unless
the security being so converted was itself acquired directly from the Company;
(2) any acquisition by the Company, Parent or any direct or indirect subsidiary
of the Company or Parent; (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or Parent or any entity
controlled by the Company or Parent; or (4) any acquisition pursuant to a
transaction which complies with clauses (1) and (2) of subsection (ii)(B) of
this definition of Change of Control;

 

25



--------------------------------------------------------------------------------

(ii) consummation of a reorganization, merger, consolidation or other business
combination or the sale or other disposition of all or substantially all of the
assets of the Company (any such transaction, a “Company Business Combination”);
expressly excluding, however, any such Company Business Combination pursuant to
which (A) the Company remains a direct or indirect subsidiary of Parent after
such Company Business Combination or (B) all of the following conditions are
met: (1) all or substantially all of the Person(s) who are the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, respectively, immediately prior to such Company Business Combination
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Company
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Company Business Combination, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, and (2) no Person
(other than the Company, any employee benefit plan (or related trust) of the
Company or such entity resulting from such Company Business Combination) will
beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the entity resulting from such Company
Business Combination or the combined voting power of the outstanding voting
securities of such entity entitled to vote generally in the election of
directors except to the extent that such ownership existed prior to the Company
Business Combination;

(iii) the approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company;

(iv) any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this definition; or

(v) a Parent Change of Control occurs during any time when the Company is a
direct or indirect subsidiary of Parent.

Notwithstanding the above definition of Change of Control, the Board, in its
sole discretion, may determine that a Change of Control has occurred for
purposes of this Agreement, even if the events giving rise to such Change of
Control are not expressly described in the above definition.

 

26



--------------------------------------------------------------------------------

“Change of Control Date” shall mean the date on which a Change of Control
occurs.

“Change of Control Period” shall mean the 24 month period commencing on the
Change of Control Date; provided, however, if the Company terminates the
Executive’s employment with the Company prior to the Change of Control Date but
on or after a Potential Change of Control Date, and it is reasonably
demonstrated that the Executive’s (i) employment was terminated at the request
of an unaffiliated third party who has taken steps reasonably calculated to
effect a Change of Control or (ii) termination of employment otherwise arose in
connection with or in anticipation of the Change of Control, then the “Change of
Control Period” shall mean the 24 month period beginning on the date immediately
prior to the date of the Executive’s termination of employment with the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Competing Business” means any business or activity that (i) competes with the
Company or any then-current Affiliate Company for which the Executive performed
services or the Executive was involved in for purposes of making strategic or
other material business decisions and involves (ii) (A) the same or
substantially similar types of products or services (individually or
collectively) manufactured, marketed or sold by the Company or any then-current
Affiliate Company during Term or (B) products or services so similar in nature
to that of the Company or any then-current Affiliate Company during Term (or
that the Company or any then-current Affiliate Company will soon thereafter
offer) that they would be reasonably likely to displace substantial business
opportunities or customers of the Company or any then-current Affiliate Company.

“Confidential Information” shall include Trade Secrets and includes information
acquired by the Executive in the course and scope of his activities under this
Agreement, including information acquired from third parties, that (i) is not
generally known or disseminated outside the Company or its Affiliate Companies
(such as non-public information), (ii) is designated or marked by the Company or
an Affiliate Company as “confidential” or reasonably should be considered
confidential or proprietary, or (iii) the Company or an Affiliate Company
indicates through its policies, procedures, or other instructions should not be
disclosed to anyone outside the Company or the Affiliate Companies. Without
limiting the foregoing definitions, some examples of Confidential Information
under this Agreement include (a) matters of a technical nature, such as
scientific, trade or engineering secrets, “know-how”, formulae, secret
processes, inventions, and research and development plans or projects regarding
existing and prospective customers and products or services, (b) information
about costs, profits, markets, sales, customer lists, customer needs, customer
preferences and customer purchasing histories, supplier lists, internal
financial data, personnel evaluations, non-public information about medical
devices or products of the Company or an Affiliate Company (including future
plans about them), information and material provided by third

 

27



--------------------------------------------------------------------------------

parties in confidence and/or with nondisclosure restrictions, computer access
passwords, and internal market studies or surveys and (c) and any other
information or matters of a similar nature.

“Disability” as used in this Agreement shall have the meaning given that term by
any disability insurance the Company carries at the time of termination that
would apply to the Executive. Otherwise, the term “Disability” shall mean the
inability of the Executive to perform his duties and responsibilities under this
Agreement as a result of a physical or mental illness, disease or personal
injury he has incurred. Any dispute as to whether or not the Executive has a
“Disability” for purposes of this Agreement shall be resolved by a physician
reasonably satisfactory to the Board and the Executive (or his legal
representative, if applicable). If the Board and the Executive (or his legal
representative, if applicable) are unable to agree on a physician, then each
shall select one physician and those two physicians shall pick a third physician
and the determination of such third physician shall be binding on the parties.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Good Reason” shall mean the occurrence of any of the following without the
written consent of the Executive: (1) the assignment to the Executive of any
duties materially inconsistent in any respect with the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 1 of this Agreement, or
any other action by the Company which results in a material diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Executive; (2) the Company’s material reduction of the Executive’s Base Salary
or bonus opportunity, each as in effect on the date hereof or as the same may be
increased from time to time; (3) the Company’s failure to obtain a satisfactory
agreement from any successor entity to assume and agree to perform this
Agreement; (4) any material breach of this Agreement or any other material
agreement with the Executive by the Company or any successor entity; or
(5) without the express written consent of Executive, the permanent relocation
by the Company of Executive to a location more than 50 miles from Vista,
California.

“Parent” shall mean Orthofix International N.V., an entity organized under the
laws of Curacao.

“Parent Board” shall mean the Board of Directors of Parent or a committee
thereof.

“Parent Change of Control” shall occur upon any of the following events:

 

28



--------------------------------------------------------------------------------

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), in any
individual transaction or series of related transactions, of 50% or more of
either (A) the then outstanding shares of common stock of Parent (the
“Outstanding Parent Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of Parent entitled to vote generally in the
election of directors (the “Outstanding Parent Voting Securities”); excluding,
however, the following: (1) any acquisition directly from Parent, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from Parent; (2) any
acquisition by Parent; (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Parent or any entity controlled by
Parent; or (4) any acquisition pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this definition of Parent Change
of Control;

(ii) a change in the composition of the Parent Board such that the individuals
who as of the Effective Date constitute the Parent Board (the “Incumbent Parent
Board”) cease for any reason to constitute at least a majority of the Parent
Board; provided, however, for purposes of this paragraph, that any individual
who becomes a member of the Parent Board subsequent to the Effective Date, whose
appointment, election, or nomination for election by Parent’s shareholders was
approved by a vote of at least a majority of those individuals who are members
of the Parent Board and who were also members of the Incumbent Parent Board (or
deemed to be such pursuant to this proviso) shall be considered as though such
individual were a member of the Incumbent Parent Board; but provided further
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Parent Board shall not be so considered as a member of the
Incumbent Parent Board;

(iii) consummation of a reorganization, merger, consolidation or other business
combination or the sale or other disposition of all or substantially all of the
assets of Parent (including assets that are shares held by Parent in its
subsidiaries) (any such transaction, a “Parent Business Combination”); expressly
excluding, however, any such Parent Business Combination pursuant to which all
of the following conditions are met: (A) all or substantially all of the
Person(s) who are the beneficial owners of the Outstanding Parent Common Stock
and Outstanding Parent Voting Securities, respectively, immediately prior to
such Parent Business Combination will beneficially own, directly or indirectly,
more than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding voting securities entitled to vote

 

29



--------------------------------------------------------------------------------

generally in the election of directors, as the case may be, of the entity
resulting from such Parent Business Combination (including, without limitation,
an entity which as a result of such transaction owns Parent or all or
substantially all of Parent’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Parent Business Combination, of the Outstanding Parent
Common Stock and Outstanding Parent Voting Securities, as the case may be,
(B) no Person (other than Parent, any employee benefit plan (or related trust)
of Parent or such entity resulting from such Parent Business Combination) will
beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the entity resulting from such Parent
Business Combination or the combined voting power of the outstanding voting
securities of such entity entitled to vote generally in the election of
directors except to the extent that such ownership existed prior to the Parent
Business Combination, and (C) individuals who were members of the Incumbent
Parent Board will constitute at least a majority of the members of the board of
directors of the entity resulting from such Parent Business Combination;

(iv) the approval by the shareholders of Parent of a complete liquidation or
dissolution of Parent;

(v) the Parent shall sell or dispose of, in a single transaction or series of
related transactions, business operations that generated two-thirds of the
consolidated revenues of the Parent and its subsidiaries (determined on the
basis of Parent’s four most recently completed fiscal quarters for which reports
have been filed under the Exchange Act) and such disposal shall not be exempted
pursuant to clause (iii) of this definition of Parent Change of Control;

(vi) Parent files a report or proxy statement with the Securities and Exchange
Commission pursuant to the Exchange Act disclosing in response to Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) that a
change of control of Parent has or may have occurred or will or may occur in the
future pursuant to any then-existing agreement or transaction; notwithstanding
the foregoing, unless determined in a specific case by a majority vote of the
Parent Board, a “Parent Change of Control” shall not be deemed to have occurred
solely because: (A) an entity in which Parent directly or indirectly
beneficially owns 50% or more of the voting securities, or any Parent-sponsored
employee stock ownership plan, or any other employee plan of Parent or the
Company, either files or becomes obligated to file a report or a proxy statement
under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A
(or any successor schedule, form or report or item therein) under the Exchange
Act, disclosing beneficial ownership by form or report or item therein,
disclosing beneficial ownership by it of shares of stock of Parent, or because
Parent reports that a change of control of Parent has or may have occurred or
will

 

30



--------------------------------------------------------------------------------

or may occur in the future by reason of such beneficial ownership or (B) any
Parent-sponsored employee stock ownership plan, or any other employee plan of
Parent or the Company, either files or becomes obligated to file a report or a
proxy statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K
or Schedule 14A (or any successor schedule, form or report or item therein)
under the Exchange Act, disclosing beneficial ownership by form or report or
item therein, disclosing beneficial ownership by it of shares of stock of
Parent, or because Parent reports that a change of control of Parent has or may
have occurred or will or may occur in the future by reason of such beneficial
ownership; or

(vii) any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this definition.

“Parent Group” shall mean Parent, together with its subsidiaries including the
Company.

“Person” shall include individuals or entities such as corporations,
partnerships, companies, firms, business organizations or enterprises, and
governmental or quasi-governmental bodies.

“Potential Change of Control” shall mean the earliest to occur of: (i) the date
on which the Company (or an applicable Affiliate Company) executes an agreement
or letter of intent, the consummation of the transactions described in which
would result in the occurrence of a Change of Control or (ii) the date on which
the Board approves a transaction or series of transactions, the consummation of
which would result in a Change of Control, and ending when, in the opinion of
the Board, the Company or the respective third party has abandoned or terminated
any Potential Change of Control.

“Potential Change of Control Date” shall mean the date on which a Potential
Change of Control occurs; provided, however, such date shall become null and
void when, in the opinion of the Board, the Company or the respective third
party has abandoned or terminated any Potential Change of Control.

“Prohibited Area” means North America, South America and the European Union,
which Prohibited Area the parties have agreed to as a result of the fact that
those are the geographic areas in which the Company conducts a preponderance of
its business and in which the Executive provides substantive services to the
benefit of the Company.

“Section 409A” shall mean Section 409A of the Code and regulations promulgated
thereunder (and any similar or successor federal or state statute or
regulations).

 

31



--------------------------------------------------------------------------------

“Trade Secrets” are information of special value, not generally known to the
public that the Company or any Affiliate Company has taken steps to maintain as
secret from Persons other than those selected by the Company or any Affiliate
Company.

 

32



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

In exchange for the consideration set forth in the Amended and Restated
Employment Agreement, dated as of February 11, 2011, by and among BREG, Inc.
(the “Company”) and myself (the “Employment Agreement”), the respective terms of
which are incorporated herein by reference, I, Brad Lee, am entering into this
Release (this “Release”) for good and valuable consideration as required by the
Employment Agreement, and agree as follows:

1. GENERAL RELEASE.

(a) On behalf of myself, my heirs, executors, successors and assigns, I
irrevocably and unconditionally release, waive and forever discharge the
Company, its members, divisions, subsidiaries, affiliates and related companies,
including the Company Group (as defined below), or any member of the Company
Group, and their present and former agents, employees, officers, directors,
attorneys, stockholders, plan fiduciaries, successors and assigns (collectively,
the “Releasees”), from any and all claims, demands, actions, causes of action,
costs, fees and all liability whatsoever, whether known or unknown, fixed or
contingent, suspected or unsuspected (collectively, “Claims”), which I had,
have, or may have against Releasees relating to or arising out of my employment
by or separation from the Company and its direct and indirect subsidiaries and
parents, including, without limitation, Orthofix International N.V.
(collectively, the “Company Group”), up to and including the date of execution
of this Release, other than my right to receive the severance payments and other
benefits and consideration described in the Employment Agreement. This Release
includes, without limitation: (i) claims at law or equity or sounding in
contract (express or implied) or tort; (ii) claims arising under any federal,
state or local laws of any jurisdiction that prohibit age, sex, race, national
origin, color, disability, religion, veteran or military status, sexual
orientation or any other form of discrimination, harassment or retaliation
(including, without limitation, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, Title VII of the 1964 Civil Rights Act, the
Civil Rights Act of 1991, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the
California Fair Employment and Housing Act, the California Family Rights Act of
1993, the California Equal Pay Law, the Unruh Civil Rights Act, or any other
federal, state or local laws, regulations and ordinances governing
discrimination, harassment or retaliation in employment; and the right to bring
demands, complaints, causes of action, and claims under any other federal,
state, local or common law, statute, regulation or decision); (iii) claims
arising under the Employee Retirement Income Security Act; or (iv) any other
statutory or common law claims related to my employment with the



--------------------------------------------------------------------------------

Company or my separation from the Company. I further covenant not to sue any of
the Releasees with respect to any matters released hereby.

(b) This release does not include a release or waiver of any rights or claims I
have, or might subsequently have in my capacity as a stockholder of Orthofix
International N.V. In addition, this Release shall not release the Company from
its continuing obligation to honor the terms of the Employment Agreement.
However, this Release shall remain in full force and effect regardless of any
claim by me that the Company failed to honor the terms of the Employment
Agreement. In the event of any such dispute, my sole remedy against the Company
shall be to enforce the terms of the Employment Agreement. I am also not
waiving, and nothing in this Release is intended to waive, any right to coverage
under any directors and officers insurance coverage, if any, provided by the
Company, the Company Group, or any member of the Company Group, to which I might
be entitled. I am also not waiving, and nothing in this Release is intended to
waive any claims I may have for unemployment insurance or workers’ compensation
benefits, state disability compensation, claims for any vested benefits under
any Company-sponsored benefit plan, or any claims that, as a matter of law, may
not be released by private agreement. I am also not waiving, and nothing in this
Release is intended to waive, any claims relating to the validity or
enforceability of this Release; or any non-waivable right to file a charge with
the United States Equal Employment Opportunity Commission (the “EEOC”) or the
National Labor Relations Board (“NLRB”); provided, however, that I shall not be
entitled to recover any monetary damages or to non-monetary relief if the EEOC
or NLRB were to pursue any claims relating to my employment with the Company.

EXCEPT AS OUTLINED ABOVE, THIS MEANS THAT, BY SIGNING THIS RELEASE, I WILL WAIVE
ANY RIGHT I MAY HAVE HAD TO PURSUE OR BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM
AGAINST THE COMPANY OR THE RELEASEES THAT IN ANY WAY ARISES FROM OR RELATES TO
MY EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT, UP TO AND INCLUDING THE
DATE OF THE EXECUTION OF THIS RELEASE.

(c) Waiver of Rights Under California Civil Code Section 1542. I acknowledge
that I have read Section 1542 of the Civil Code of the State of California,
which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

I understand that Section 1542 gives me the right not to release existing claims
of which I am not now aware, unless I voluntarily choose to waive this right.
Even though I am aware of this right, I nevertheless hereby voluntarily waive
the right described in



--------------------------------------------------------------------------------

Section 1542, and elect to assume all risks for claims that now exist in my
favor, known or unknown, arising from the subject matter of the Release.

(d) I acknowledge that different or additional facts may be discovered in
addition to what I now know or believe to be true with respect to the matters
herein released, and I agree that this Release shall be and remain in effect in
all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts. I represent and warrant
that I have not previously filed or joined in any claims against the Company or
any of the Releasees, that I have not given or sold any portion of any claims
released herein to anyone else, and that I will indemnify and hold harmless the
Releasees from all liabilities, claims, demands, costs, expenses and/or
attorneys’ fees incurred as a result of any such assignment or transfer.

(e) I acknowledge that I have been given an opportunity of [twenty one (21) /
forty five (45)]1 days to consider this Release, but I may voluntarily waive
that period by signing it earlier, and I acknowledge that I am being advised
herein to consult with legal counsel of my own choosing prior to executing this
Release. I understand that for a period ending at the end of the seventh
calendar day following my execution of this Release (“Revocation Period”), I
shall have the right to revoke this Release by delivering a written notice of
revocation to Brian McCollum, Orthofix Inc., 3451 Plano Pkwy, Lewisville, TX
75056 no later than the end of the seventh calendar day after I sign this
Release. I understand and agree that this Release will not be effective and
enforceable until after the Revocation Period expires without revocation, and if
I elect to exercise this revocation right, this Release shall be voided in its
entirety, and the Company shall be relieved of all obligations under this
Release and all obligations under the Employment Agreement as provided therein.
This Release shall be effective on the eighth calendar day after it is executed
by me (“Effective Date”) provided it has not been previously revoked as provided
herein.

2. I agree to keep this Release and its terms completely confidential; however,
I may disclose the terms of this Release to my spouse, accountants, tax
advisors, attorneys, or as otherwise required by law. I agree not to disclose,
publish or use any confidential information of the Company Group, except as the
Company directs or authorizes unless required by law to do so. I also agree that
I will take all reasonable measures to protect the secrecy of and avoid
disclosure and unauthorized use of confidential information of the Company
Group, and I will immediately notify the Company in the event of any
unauthorized use or disclosure of the Company Group’s confidential information
of which I become aware. I agree that the obligations set forth in this
paragraph do not supersede, but are in addition to, any previous confidentiality
obligations agreed to by me and any member of the Company Group. The
confidentiality provisions set forth in this Release are contractual and their
terms are material to this Release. In any proceeding brought to enforce or seek
damages for the alleged breach of the confidentiality provisions of this
Release, the party successfully prosecuting or

 

1

To be determined at time of termination in accordance with relevant sections of
Age Discrimination in Employment Act.



--------------------------------------------------------------------------------

defending such action shall be entitled to recover from the opposing party its
reasonable expenses, including attorneys’ fees.

3. I agree to hold harmless the Releasees, at my sole cost and expense, from and
against any claims arising from my breach of this Release (including breaches of
my post separation obligations under the Employment Agreement).

4. I agree that I have not made and shall not make, publicly or privately, any
critical or negative comments to the media or any significant critical or
negative comments to any other person (including future or prospective
employees) regarding any of the Releasees.

5. I understand it is my choice whether or not to enter into this Release and
that my decision to do so is voluntary and is made knowingly.

6. I represent and acknowledge that in executing this Release, I do not rely,
and have not relied, on any communications, statements, inducements or
representations, oral or written, by any of the Releasees, except as expressly
contained in this Release.

7. I also represent and warrant that, as of the date hereof, I have delivered to
the Company (a) all documents and materials containing confidential information
(including without limitation any “soft” copies or computerized or electronic
versions thereof) or otherwise containing information relating to the business
and affairs of any member of the Company Group (whether or not confidential),
and (b) all other documents, materials and other property belonging to any
member of the Company Group that are or were in my possession or under my
control.

8. The Company and I agree that this Release shall be binding on us and our
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of our heirs, administrators, representatives,
executors, successors and assigns.

9. This Release shall be interpreted under and governed by the laws of the State
of California. The Company and I agree that the language of this Release shall
in all cases be construed as a whole, according to its fair meaning, and not
strictly for or against either party.

10. The Company and I agree that should that any provision of this Release be
determined to be illegal or invalid, the validity of the remaining provisions
will not be affected and any illegal or invalid provision will be deemed not to
be a part of this Release.

11. The Company and I agree that this Release may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed one and the same instrument.

(Remainder of this page intentionally left blank)

Please read carefully as this document includes a General Release of claims.



--------------------------------------------------------------------------------

As evidenced by my signature below, I certify that I have read the above Release
and agree to its terms.

 

  Brad Lee Date:    

Accepted and Acknowledged:

BREG, INC.

By:     Title:     Date:    

 

37



--------------------------------------------------------------------------------

EXHIBIT C

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and BREG, Inc. (“Employer”) does
not require you to assign or offer to assign to Employer any rights in and to
inventions that you developed entirely on your own time without using Employer’s
or its subsidiaries’ or affiliates’ equipment, supplies, facilities, or trade
secret information except for those inventions that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the business, or actual or demonstrably anticipated research or development
of, Employer or any of its subsidiaries or affiliates; or

 

  (2) Result from any work performed by you for Employer or any of its
subsidiaries or affiliates.

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of California and is unenforceable.

This limited exclusion does not apply to any patent or invention covered by a
contract between Employer and the United States or any of its agencies requiring
full title to such patent or invention to be in the United States.

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

By:   /s/ Brad Lee   Brad Lee Date:   2/11/11

 

Witnessed by: /s/ Beth DeLong Beth DeLong (Printed Name of BREG, Inc.
Representative) Date: 2/11/11